The appellee filed this suit in the District Court of Dallas County, on May 21, 1890, to recover the contents of an acceptance of the following tenor:
"$1000.                           "CHICAGO, November 8, 1889.
"Three months after December 18, 1889, pay to the order of C. J. L. Meyer  Sons Company $1000, with exchange, value received, and charge to account of C. J. L. Meyer  Sons Company, by Julius. P. Meyer, treasurer.
"No. 2980. To A.C. Petri  Bro., Dallas, Texas." *Page 213 
Appellee alleged, that it was the owner of said acceptance by transfer to it for a valuable consideration and before maturity, without any notice on its part of any offsets, equities, or defenses. The appellants, on June 6, 1890, filed their original answer, and on October 22, 1890, filed their first amended original answer, pleading general denial, and that said acceptance was procured from appellants by C. J. L. Meyer  Sons Company, the drawees thereof, by fraud and without consideration; that at the time of the execution and delivery of said acceptance, C. J. L. Meyer  Sons Company was known to appellee to be insolvent, but that fact was not known to appellants and could not have been known by the use of reasonable diligence; that appellee acquired said acceptance well knowing that C. J. L. Meyer  Sons Company was insolvent and on the verge of bankruptcy, and that appellee paid much less than the face value of said acceptance for it, and was a mala fide holder.
On October 22, 1890, appellee filed its supplemental petition, alleging that it was a bona fide holder of the acceptance without notice before maturity and for a valuable consideration, on the 2d day of March, 1890. The cause was tried March 24, 1891, and judgment was rendered for appellee against appellants for $1085, with interest and costs. From this judgment the present appeal is prosecuted.
This is a companion case with that of A.C. Petri  Bro. v. First National Bank of Fond du Lac, decided at the present term of this court (83 Tex. 424) by the Commission of Appeals, and in which the judgment was affirmed. The same questions are involved in this case and the same errors are assigned as in the case referred to.
We think that the judgment should for the reasons given in the case cited be in all things affirmed.
Affirmed.
Adopted March 26, 1892.